Lewis, P.,
delivered the opinion of the court.
The constitution, Article X, section 3, empowers the legislature to exempt all property from taxation which is “ used exclusively for State, county, municipal, benevolent, charitable, educational, and religious purposes.” It is contended that exemption from taxation being in derogation of common right, this provision of the constitution must be strictly construed. It is certainly true that public grants, of which exemption from taxation is one, are always to be construed strictly. Liability to taxation is the rule, exemption the exception, and before such exemption can be admitted, the intent of the legislature to confer it must be *435clear beyond a reasonable doubt. Minot v. The Railroad Company, 18 Wall. 206; Cooley on Taxation, 146. And hence it has often been held in respect to property exempt from taxation by statute when used for particular purposes, that the right of exemption ceases when the property is used for other and different purposes, although the income derived from its use is applied to the purposes which the legislature had in view. St. Mary’s College v. Crowl, Treasurer, 10 Kan. 442; Cincinnati College v. The State, 19 Ohio, 110; Pierce v. The Inhabitants of Cambridge, 2 Cush. 611; State v. Ross, 4 Zab. 497, and many other cases cited by the appellant’s counsel. But this rule in regard to the judicial construction of statutory grants has no application when the power and not the intent of the legislature is the question involved. Except where limited by the constitution, either expressly or by necessary implication, the power of the legislature over all subjects of general legislation, including the power of taxation as well as the power of exemption from taxation, is absolute. And every statute, the object and provisions of which are within the acknowledged powers of legislation, is presumed to be constitutional, until the contrary is clearly demonstrated. Whether the effect of the provision of the constitution quoted, when fairly construed, is a limitation on the power of the legislature in respect to the exemption of property from taxation, or whether its power over the subject is unlimited, as. was held by two of the judges in Williamson v. The Auditor, 33 Gratt. 237, and as to which Judge Burks, who concurred in the judgment, expressed no opinion, is a question which need not be decided in the present case. It is sufficient to say that we think the grant of power to exempt all property used for the purposes enumerated, carries with it the power to exempt property the proceeds of which are deT voted to any of those purposes, and that the act in question is constitutional and valid.
*436But the appellant denies that the proceeds in the present case are applied to charitable purposes, as the appelleé contends. It is insisted that a charitable use, within the meaning of the act, must be a public use. The authorities relied on by the counsel for the appellant are cases which arose under the statute of the 43d Elizabeth, relating to “ charitable uses,” or similar statutes not in force in this State, and have no bearing on the present case.. The objects of the association, which was incorporated by the legislature in 1826, are set forth in its constitution and bylaws, and in the preamble thereto, which declares that in instituting a society of mechanics, charity should be the principal but not the only object. Its revenues, as the testimony shows, are wholly applied to the payment of its current expenses, the assistance of ^its indigent members, and the families of such of them as may have died in needy circumstances. These are charitable purposes, and the relief afforded is none the less charity because confined to members of the association and the families of deceased members. ' It is not essential to charity that it shall be universal. City of Indianapolis v. The Grand Master, &c., 25 Ind. 518.
We think the exemption conferred by the act extends-to the present case. By the act approved March 16, 1874 (Acts 1874-75, page 219), the real estate owned by Masonic, Odd-Fellows and other like benevolent associations, where the proceeds arising from said property were devoted exclusively to charitable or. school purposes, was exempt from taxation, with the proviso, however, that no lot or building should be exempt which was used wholly or partially for any private purpose, or for profit. But by the. act now in force (Acts 1876-77, pages 302-3), to the proviso contained in the act of 1874, is added these words, “but'where-a part of such proceeds are used for charitable or school purposes, then to that extent the said property shall be exempt from *437taxation.” Manifestly, in adding these words to the language employed in the former act, the legislature intended to include property of such associations used for “ any private purpose or for profit,” and to exempt it to the extent that the proceeds are applied to the purposes mentioned. Here, the proceeds are exclusively devoted to the purposes of the association, or, in other words, to charitable purposes, and hence the property in question is exempt from taxation. With the policy of the act the courts have nothing to do; their province is simply to enforce it as it is.
The decree of the corporation court is affirmed.
Decree aeeirmed.